                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK




UNITED STATES SECURITIES AND
EXCHANGE COMMISSION
     Plaintiff,

                                                 No. 1:18-cv-8865-AJN-GWG
v.


ELON MUSK
     Defendant.




                  DECLARATION OF CHRISTOPHER F. NOE, PH.D.

                                March 11, 2019
                                                                    Table of Contents

I.         Qualifications .................................................................................................................................... 1
II.        Case Background and Summary of Allegations ............................................................................... 2
III.       Assignment and Compensation......................................................................................................... 4
IV.        Summary of Opinions ....................................................................................................................... 4
V.         The 7:15 PM Tweet Did Not Contain Material Information for Tesla’s shareholders ..................... 5
      A.   Materiality ......................................................................................................................................... 5
      B.   Opening Price and Trading Volume of Tesla’s Common Stock on February 20, 2019 ................... 5
      C.   After-Market Trading of Tesla’s Common Stock on February 19, 2019.......................................... 7
      D.   Pre-Market Trading of Tesla’s Common Stock on February 20, 2019............................................. 9
      E.   Market Reaction to SEC’s Contempt Motion Was Greater Than to February 19 Tweets .............. 11
VI.        Market Commentary ....................................................................................................................... 11
VII.       Conclusion ...................................................................................................................................... 13
I.   QUALIFICATIONS

         I am a Senior Lecturer in Accounting at the Massachusetts Institute of

         Technology’s Sloan School of Management. I have taught at MIT Sloan since

         2005 and have been a full-time member of the faculty since 2011. My teaching

         focuses on accounting principles, financial statement analysis, disclosure,

         forecasting, and valuation. Between 1995 and 2000, I served on the faculty of the

         Harvard Business School where I taught similar subjects. During the course of

         my academic career, I have published articles in peer-reviewed journals as well as

         authored teaching case studies. My peer-reviewed academic articles include the

         use of event studies to examine how various corporate disclosures affect stock

         prices.

         I received a B.A. in Economics from Emory University in 1990, an M.S. in

         Applied Economics from the University of Rochester in 1993, and a Ph.D. in

         Business Administration from the University of Rochester in 1996.

         In addition to my academic experience, I worked at Charles River Associates, an

         economics, finance, and business consulting firm, between 2000 and 2011. My

         consulting assignments at Charles River dealt primarily with the fields of

         financial accounting and corporate finance, primarily in the context of securities

         litigation. While at Charles River, I came to lead the firm’s securities litigation

         marketing efforts, which included overseeing the development of a software

         product for analyzing daily stock price movements in the context of securities

         lawsuits.




                                           1
                    A copy of my curriculum vitae, which includes my publications and a list of all

                    matters in which I have provided expert testimony, is attached as Appendix A.


    II.    CASE BACKGROUND AND SUMMARY OF ALLEGATIONS

                    Elon Musk (“Defendant”) is the Chief Executive Officer of Tesla, Inc. (“Tesla”),

                    a publicly traded company since June 29, 2010.1 Tesla’s stock is currently listed

                    on the NASDAQ Stock Market (“NASDAQ”).

                    In 2018, Tesla produced 254,530 vehicles and delivered 245,506 vehicles.2

                    On January 2, 2019, Tesla filed a Form 8-K, reporting its Fourth Quarter 2018

                    production numbers. Tesla stated that production in Q4 grew to 86,555 vehicles,

                    including 61,394 Model 3 vehicles and 25,161 Model S and X vehicles.3

                    In an update letter that the company released on January 30, 2019, Tesla

                    announced that it expected to deliver 360,000 to 400,000 vehicles in 2019.4 In

                    that same letter, Tesla also disclosed that it aimed to raise the annualized output

                    for the Model 3, one of three vehicles that the company currently offers, to over

                    500,000 units between Q4 of 2019 and Q2 of 2020, “[b]arring unexpected

                    challenges with Gigafactory Shanghai.”5

                    On February 19, 2019, Tesla filed its Form 10-K for fiscal year 2018. Tesla

                    stated that its goal is to produce 10,000 Model 3 vehicles per week on a sustained



1
    Tesla, Form 10-K for the fiscal year ended December 31, 2018, pp. 27, 39.
2
    Tesla, Form 10-K for the fiscal year ended December 31, 2018, p. 42.
3
    Tesla, Form 8-K filed January 2, 2019.
4
    Tesla, “Tesla Fourth Quarter & Full Year 2018 Update,” January 30, 2019.
5
 Tesla, “Tesla Fourth Quarter & Full Year 2018 Update,” January 30, 2019; Tesla, Form 10-K for the fiscal year
ended December 31, 2018, p. 1.



                                                          2
                    basis, with an annualized output rate in excess of 500,000 Model 3 vehicles

                    sometime between the fourth quarter of 2019 and second quarter of 2020.6

                    After the close of NASDAQ’s regular market trading on February 19, 2019,7

                    Defendant posted a message on Twitter at 7:15 PM ET (“7:15 PM Tweet”)

                    regarding Tesla’s production capacity:8

                        Tesla made 0 cars in 2011, but will make around 500k in 2019.

                    Later at 11:41 PM ET on the same day, Defendant posted another message on

                    Twitter (“11:41 PM Tweet”):9

                        Meant to say annualized production rate at end of 2019 probably around
                        500k, ie 10k cars/week. Deliveries for year still estimated to be about
                        400k.

                    After the close of NASDAQ’s regular market trading on February 25, 2019,

                    several news sources reported that the Securities and Exchange Commission

                    (“SEC” or “Plaintiff”) filed a motion (“Contempt Motion”), requesting that the

                    United States District Court for the Southern District of New York hold

                    Defendant in contempt over the 7:15 PM Tweet.10 The SEC alleges that the 7:15

                    PM Tweet was “inaccurate” and that Defendant violated the terms of his October

                    2018 settlement with the SEC, under which Defendant is required to seek pre-


6
    Tesla, Form 10-K for the fiscal year ended December 31, 2018, p. 16.
7
 “NASDAQ Trading Schedule,” available at <https://www.nasdaq.com/about/trading-schedule.aspx>, accessed
March 7, 2019.
8
    Twitter, available at <https://twitter.com/elonmusk/status/1098013283372589056>, accessed March 10, 2019.
9
    Twitter, available at <https://twitter.com/elonmusk/status/1098080063801585664>, accessed March 10, 2019.
10
   This news was first reported by Bloomberg at 6:10 PM ET. See “SEC Asks Judge To Hold Elon Musk In
Contempt For Violating Deal,” Bloomberg, February 25, 2019; see also “SEC Asks Manhattan Federal Court to
Hold Elon Musk in Contempt,” The Wall Street Journal, February 25, 2019; United States Securities And Exchange
Commission v. Elon Musk, United States Securities and Exchange Commission’s Motion and Memorandum of Law
in Support of an Order to Show Cause, February 25, 2019, p. 1.



                                                          3
                    approval from Tesla officials for any written statements that “contain[] or

                    reasonably could contain information material to Tesla or its shareholders.”11


III.       ASSIGNMENT AND COMPENSATION

                    I have been retained by counsel for Defendant to evaluate whether the 7:15 PM

                    Tweet contained material information for Tesla’s shareholders. A list of

                    documents that I have relied upon in this declaration is provided in Appendix

                    B. Staff from Analysis Group, operating under my direction, have provided me

                    with research assistance in preparing this declaration. My billing rate in this

                    matter is $700 per hour. My compensation is not contingent upon my findings or

                    the outcome of this proceeding.


IV.        SUMMARY OF OPINIONS

                    Based on my review of stock price and trading volume data, news articles, and

                    analyst reports, I have reached the following conclusions:

                       (i) The 7:15 PM Tweet did not contain material information for Tesla’s

                            shareholders;

                       (ii) More specifically, the lack of meaningful price reaction and relatively low

                            trading volume following the 7:15 PM Tweet (and the lack of meaningful

                            price reaction and relatively low trading volume following the 11:41 PM

                            Tweet, which the SEC alleges “correct[ed]” the 7:15 PM Tweet12) indicate




11
  Contempt Motion, p. 1; see also “SEC Asks Manhattan Federal Court to Hold Elon Musk in Contempt,” The Wall
Street Journal, February 25, 2019.
12
     Contempt Motion, pp. 5, 6.

                                                      4
                  that the 7:15 PM Tweet had no material impact on the price of Tesla’s

                  common stock;

              (iii) My review of market commentary following the 7:15 PM Tweet indicates

                  that analysts did not view information contained in this disclosure as

                  material, consistent with the lack of meaningful price reaction and

                  relatively low trading volume;

              (iv) On the other hand, the market did react, based on price reaction, trading

                  volume, and market commentary, in response to the filing of the SEC’s

                  Contempt Motion.


V.   THE 7:15 PM TWEET DID NOT CONTAIN MATERIAL INFORMATION FOR
     TESLA’S SHAREHOLDERS

     A. Materiality

           From an economic perspective, the materiality of a statement to the value of an

           actively traded security (such as Tesla stock) can be assessed through the market

           reaction to that statement. Information that is considered material to investors in

           their decision as to whether to buy or sell a security tends to generate responsive

           movements in trading volume and stock price as investors react to that

           information. These trends are observable through an analysis of trading data.


     B. Opening Price and Trading Volume of Tesla’s Common Stock on February 20,
        2019

           As discussed above, Tesla’s common stock is traded on NASDAQ, for which

           regular trading hours begin at 9:30 AM ET and end at 4:00 PM ET on each




                                             5
                  trading day.13 The 7:15 PM Tweet and 11:41 PM Tweet (collectively, the

                  “February 19 Tweets”) were both published after regular trading hours, i.e., after

                  4:00 PM ET. If the February 19 Tweets contained material information to Tesla’s

                  shareholders, one would expect this information to be reflected in its stock price

                  at the open of regular trading on the next trading day.14

                  I find that Tesla’s stock price declined by only 0.4 percent from $305.64 per share

                  at the close of regular trading on February 19, 2019 to $304.41 per share at the

                  open of regular trading on February 20, 2019.15 To put this price reaction in

                  context, Exhibit 1 shows Tesla’s daily stock price movements for September

                  2018 through February 2019. As this exhibit shows, a 0.4 percent change is small

                  in comparison to the general volatility of Tesla’s stock price over this six-month

                  period. In addition, the average absolute value of Tesla’s close-to-open stock

                  returns between September 2018 and February 2019 is 1.53 percent, nearly four

                  times greater than 0.4 percent. In contrast, following the filing of the SEC’s

                  Contempt Motion, Tesla’s stock price declined by 2.2 percent from the close of

                  regular trading hours on February 25, 2019 ($298.77 per share) to the open of

                  regular trading hours on February 26, 2019 ($292.22 per share).16

                  Tesla’s small stock price change from the close of regular trading on February 19,

                  2019 to the open of regular trading on February 20, 2019 was roughly in line with


13
 “NASDAQ Trading Schedule,” available at <https://www.nasdaq.com/about/trading-schedule.aspx>, accessed
March 7, 2019.
14
  I also reviewed stock price and trading volume data outside of regular trading hours, which I discuss later in this
declaration.
15
     Bloomberg.
16
     Bloomberg.



                                                           6
                  a small contemporaneous change in the NASDAQ Composite Index.17

                  Furthermore, Tesla’s stock price remained stable within the first hour after the

                  open of regular trading on February 20, 2019, fluctuating between $303.00 per

                  share and $305.84 per share. Thus, I conclude that the February 19 Tweets had

                  no material impact on Tesla’s stock price.

                  The trading volume of Tesla’s stock on February 20, 2019 is lower than the

                  average daily volume over the six-month period from September 2018 through

                  February 2019.18 The lack of meaningful price reaction up to an hour after the

                  open of regular trading on February 20, 2019 coupled with relatively low trading

                  volume throughout the day indicates that the February 19 Tweets did not contain

                  material information for Tesla’s shareholders.19


         C. After-Market Trading of Tesla’s Common Stock on February 19, 2019

                  Investors have the option to trade stocks outside of regular trading hours. For

                  stocks listed on NASDAQ, investors can trade after the close of regular trading



17
  The NASDAQ Composite Index is a capitalization-weighted index of stocks in all three NASDAQ tiers: Global
Select, Global Market and Capital Market. See “CCMP Quote - NASDAQ Composite Index”, available at
<https://www.bloomberg.com/quote/CCMP:IND>, accessed March 10, 2019. According to data from Bloomberg,
the NASDAQ Composite Index increased by 0.05 percent from 7486.77 at the close of regular trading on February
19, 2019 to 7490.31 at the opening of regular trading on February 20, 2019.
18
  The trading volume of Tesla’s stock on February 20, 2019 is 7,142,117, and the average daily trading volume over
the six-month period from September 2018 through February 2019 is 8,738,667. The daily trading volume reported
by Bloomberg includes only trading activities during regular trading hours.
19
  I note that other news related to Tesla was disclosed after the close of regular trading on February 19, 2019 and
before the open of regular trading on February 20, 2019. First, Electrek reported at 7:15 PM ET on February 19,
2019 that Tesla was preparing to offer leasing options for its Model 3 vehicles. Second, The Wall Street Journal
reported at 8:00 AM ET on February 20, 2019 that Tesla’s general counsel had left the company. To the extent that
information from either of these news events were material to Tesla shareholders, the trading activities attributable
to the February 19 Tweets would be even lower in magnitude. See “Tesla is preparing to offer Model 3 leasing to
boost demand,” Electrek, February 19, 2019; see also “Tesla Replaces Top Lawyer After Two Months in Latest
Major Departure,” The Wall Street Journal, February 20, 2019.



                                                          7
                    between the hours of 4:00 PM ET and 8:00 PM ET (“After-Market Hours”) or

                    prior to the open of regular trading between the hours of 4:00 AM ET and 9:30

                    AM ET (“Pre-Market Hours”).20 These expanded trading windows provide

                    investors with the potential to respond quickly to news and events that occur

                    outside of regular trading hours.21 Thus, I reviewed Tesla’s stock price and

                    trading volume during After-Market Hours on February 19, 2019 and Pre-Market

                    Hours on February 20, 2019 to assess the materiality of the 7:15 PM Tweet.22

                    On February 19, 2019, investors had the opportunity to trade following the 7:15

                    PM Tweet during After-Market Hours between 7:15 PM and 8:00 PM. As shown

                    in Exhibit 2, Tesla’s stock price declined by only 0.09 percent during this 45-

                    minute interval, from $307.10 per share at 7:13 PM ET23 to $306.82 per share at

                    7:59 PM ET. In contrast, as shown in Exhibit 3, Tesla’s stock price fell by 3.4

                    percent following news of the filing of the SEC’s Contempt Motion at 6:10 PM

                    ET on February 25, 2019,24 from $298.02 per share at 6:09 PM ET to $287.87 per

                    share at 7:59 PM ET.

                    The trading volume during the 45-minute time window between the 7:15 PM

                    Tweet and the end of After Market Hours trading totaled 9,973 shares, which

                    represents less than 0.01 percent of the total shares outstanding of Tesla’s


20
 “NASDAQ Trading Schedule,” available at <https://www.nasdaq.com/about/trading-schedule.aspx>, accessed
March 7, 2019.
21
     “Extended Hours Trading,” available at <https://www.nasdaq.com/extended-trading/>, accessed March 7, 2019.
22
  While trading activities outside regular trading hours tend to be limited, an assessment of the market reaction
during this time may be informative.
23
     There were no trading activities at 7:14 PM ET on February 19, 2019.
24
 “SEC Asks Judge To Hold Elon Musk In Contempt For Violating Deal,” Bloomberg, February 25, 2019, 6:10 PM
ET.



                                                          8
                   common stock.25 Average trading volume per hour during After-Market Hours

                   prior to the 7:15 PM Tweet (21,087 shares per hour) is higher than afterwards

                   (13,297 shares per hour). By comparison, average trading volume during After-

                   Market Hours following news of the filing of the SEC’s Contempt Motion is

                   222,674 shares per hour, which is nearly seventeen times higher than the hourly

                   trading volume after the 7:15 PM Tweet.

                   The lack of meaningful price reaction and relatively low trading volume during

                   After-Market Hours on February 19, 2019 following the 7:15 PM Tweet (and

                   before the 11:41 PM Tweet was posted) is evidence that the 7:15 PM Tweet did

                   not contain material information for Tesla’s shareholders.


           D. Pre-Market Trading of Tesla’s Common Stock on February 20, 2019

                   The 11:41 PM Tweet occurred after the conclusion of After-Market Hours trading

                   on February 19, 2019. Investors had the opportunity to trade following the 11:41

                   PM Tweet during Pre-Market Hours on February 20, 2019. The SEC describes

                   the 11:41 PM Tweet as “correcting” the 7:15 PM Tweet.26 Were that so, I would

                   expect to see a noticeable change in stock price or trading volume during the Pre-

                   Market Hours on February 20, 2019.

                   That did not occur. As shown in Exhibit 2, Tesla’s stock price declined during

                   Pre-Market Hours by only 0.8 percent, from $306.82 per share at 7:59 PM ET on




25
  According to Tesla’s Form 10-K for the fiscal year ended December 31, 2018, there were 172,721,487 shares of
Tesla’s common stock outstanding as of February 12, 2019.
26
     Contempt Motion, p. 5.

                                                       9
                 February 19, 2019 to $304.41 per share at the open of regular trading on February

                 20, 2019.

                 The even more relevant window for observing any reaction to the supposedly

                 corrective 11:41 PM Tweet is from 7:59 PM ET on February 19, 2019 to 7:59

                 AM ET on February 20, 2019 because the departure of Tesla’s General Counsel

                 was announced at 8:00 AM ET that morning, which caused its own stock price

                 reaction.27 As shown in Exhibit 2, Tesla’s stock price increased by only 0.7

                 percent from $306.82 per share at 7:59 PM ET on February 19, 2019 to $308.81

                 per share at 7:59 AM ET on February 20, 2019.

                 The trading volume during the four-hour time window during Pre-Market Hours

                 prior to 8:00 AM ET totaled 23,993 shares, which represents approximately 0.01

                 percent of the total shares outstanding of Tesla’s common stock.28 By

                 comparison, average trading volume per hour during Pre-Market Hours on

                 February 20, 2019 prior to 8:00 AM ET (5,998 shares per hour) is far lower than

                 the average trading volume per hour during Pre-Market Hours on February 26,

                 2019 (52,876 shares per hour).

                 The lack of meaningful price reaction to the 11:41 PM Tweet and the relatively

                 low trading volume during Pre-Market Hours prior to 8:00 AM ET on February

                 20, 2019 provides further evidence that the 7:15 PM Tweet did not contain

                 material information for Tesla’s shareholders.




27
  “Tesla Replaces Top Lawyer After Two Months in Latest Major Departure,” The Wall Street Journal, February
20, 2019.
28
  As previously noted, there were 172,721,487 shares of Tesla’s common stock outstanding as of February 12,
2019.

                                                       10
      E. Market Reaction to SEC’s Contempt Motion Was Greater Than to February 19
         Tweets

               As discussed above and shown in Exhibit 2, there was a minimal price or volume

               reaction in After-Market Hours trading of Tesla stock on February 19, 2019

               following the 7:15 PM Tweet. The next morning, during Pre-Market Hours

               trading, there was similarly minimal price or volume reaction to the 11:41 PM

               Tweet.

               In contrast, as discussed above and shown in Exhibit 3, when the news of the

               SEC’s Contempt Motion became public, there was an immediate negative

               reaction as Tesla’s stock price fell 3.4 percent between the news release (at 6:10

               PM ET) and the end of After-Market Hours trading. On an hourly basis, 13,297

               shares traded per hour after the 7:15 PM Tweet on February 19, 2019 while

               222,674 shares traded per hour after the 6:10 PM ET news on February 25, 2019,

               nearly a seventeen fold difference. This response demonstrates that a material

               event can be perceived in the trading activities during After-Market or Pre-Market

               Hours if one occurs.


VI.      MARKET COMMENTARY

               I reviewed market commentary regarding the February 19 Tweets and find that it

               is consistent with my conclusions discussed above. If the information contained

               in the February 19 Tweets was material to investors, one would expect equity

               analysts following Tesla to publish reports commenting on the information. I

               found a total of three analyst reports published between February 20 and February

               24, 2019 available through Thomson One. None of the three reports mentioned



                                                11
                    the February 19 Tweets, indicating that the analysts did not consider these as new

                    material information. Two of the analyst reports, one by Jefferies and one by

                    New Constructs, commented on the Form 10-K that Tesla had filed before the

                    open of regular trading on February 19, 2019.29 The other report by CFRA

                    mentioned the departure of Tesla’s general counsel and that Tesla had planned to

                    start leasing its Model 3 vehicles.30

                    In contrast, I found a total of 13 analyst reports published between February 26

                    and February 27, 2019 available through Thomson One. Analysts’ commentary

                    indicate that they viewed the SEC’s action as negative news. For example,

                    analysts from J.P. Morgan commented that they “see a negative reaction in TSLA

                    shares to these developments.”31 Similarly, analysts from Cowen expected

                    Tesla’s stock to “trade down.”32 Moreover, some analysts expressed concerns

                    over the potential consequences. For example, analysts from Wedbush

                    commented that “now this latest tweet (which most investors shrugged off at the

                    time) represents a wild card that could potentially bring this tornado of

                    uncertainty back into the Tesla story until resolved.”33 Analysts from J.P. Morgan

                    noted that “[i]f the SEC were to seek Mr. Musk’s removal (perhaps subject to yet




29
  Jefferies, “Estimates and Views Confirmed Post 10-K,” February 20, 2019; New Constructs, “Stock Option
Liabilities Add Risk in Today’s Filing Season Find,” February 21, 2019.
30
     CFRA, “Tesla, Inc.,” February 20, 2019.
31
 J.P. Morgan, “See Negative Reaction to Further SEC Allegations Against Tesla CEO Elon Musk — Reiterate
UW,” February 26, 2019.
32
     Cowen, “SEC Asks Judge To Hold Elon Musk In Contempt For Violating Settlement,” February 26, 2019.
33
     Wedbush, “SEC Asks Court to Hold Musk in Contempt; Uncertainty Will Weigh on Shares,” February 26, 2019.



                                                       12
                                             Appendix A


                                     CHRISTOPHER F. NOE
                                          Senior Lecturer
                                    Sloan School of Management
                                 Massachusetts Institute of Technology
                                   77 Massachusetts Ave., E62-681
                                       Cambridge, MA 02139
                                      e-mail: chrisnoe@mit.edu
                                       phone: (617) 253-4903




EMPLOYMENT

  2005-         Senior Lecturer, Sloan School of Management, Massachusetts Institute of Technology

  2008-11       Vice President, Charles River Associates

  2005-08       Principal, Charles River Associates

  2003-05       Associate Principal, Charles River Associates

  2000-03       Senior Associate, Charles River Associates

  1995-2000     Assistant Professor, Harvard Business School, Harvard University


EDUCATION

  Ph.D. Accounting, William E. Simon Graduate School of Business Administration, University of Rochester,
  1996

  M.S. Applied Economics, William E. Simon Graduate School of Business Administration, University of
  Rochester, 1993

  B.A. Economics, Emory University, 1990


RESEARCH

  Duarte-Silva, T., H. Fu, C. Noe, and K. Ramesh, 2013, How Do Investors Interpret Announcements of
  Earnings Delays?, Journal of Applied Corporate Finance 25, 66-73.

  Fisher, F., C. Noe, and E. Schouten, 2005, The Sale of the Washington Redskins: Discounted Cash Flow
  Valuation of S-Corporations, Treatment of Personal Taxes, and Implications for Litigation, Stanford
  Journal of Law, Business & Finance 10, 18-30.

  Gilson, S., P. Healy, C. Noe, and K. Palepu, 2001, Analyst Specialization and Conglomerate Stock
  Breakups, Journal of Accounting Research 39, 565-82.

  Bushee, B. and C. Noe, 2000, Disclosure Quality, Institutional Investors, and Stock Return Volatility,
  Journal of Accounting Research 38, 171-202.

  Noe, C., 1999, Voluntary Disclosures and Insider Transactions, Journal of Accounting and Economics 27,
  305-26.


                                                      1
CASE STUDIES

  Noe, C. and J. Weber, 2018, Amazon.com, Inc., MIT Sloan Case #17-183.

  Noe, C. and J. Weber, 2018, Amazon.com, Inc., MIT Sloan Teaching Note #19-192.

  Noe, C. and J. Weber, 2018, Spartan Race Inc., MIT Sloan Case #17-184.

  Noe, C. and J. Weber, 2018, Spartan Race Inc., MIT Sloan Teaching Note #18-187.

  Noe, C., L. Pully, and C. Reavis, 2018, Hertz Global Holdings Inc., MIT Sloan Case #15-164.

  Noe, C., 2018, Hertz Global Holdings, Inc., 2018, MIT Sloan Teaching Note #18-186.

  Yu, G., C. Noe, J. Weber, and T. Samuelson, 2015, Microsoft’s aQuantive Acquisition, Harvard Business
  School Case #9-115-039.

  Yu, G., C. Noe, J. Weber, and T. Samuelson, 2015, Microsoft’s aQuantive Acquisition, Harvard Business
  School Teaching Note #5-115-039.

  Yu, G., C. Noe, J. Weber, and J. McClellan, 2013, For Profit Higher Education: University of Phoenix,
  Harvard Business School Case #9-114-024.

  Yu, G., C. Noe, J. Weber, and J. McClellan, 2014, For Profit Higher Education: University of Phoenix,
  Harvard Business School Teaching Note #5-114-032.

  Miller, G. and C. Noe, 2006, Sears, Roebuck and Co. vs. Wal-Mart Stores, Inc., Harvard Business School
  Case #9-101-011.

  Miller, G. and C. Noe, 2001, Bausch & Lomb, Inc. (A), Harvard Business School Case #9-101-010.

  Miller, G. and C. Noe, 2001, Bausch & Lomb, Inc. (B), Harvard Business School Case #9-101-008.

  Miller, G. and C. Noe, 2000, Bausch & Lomb, Inc. (C), Harvard Business School Case #9-101-009.

  Miller, G. and C. Noe, 2002, Bausch & Lomb, Inc. (A), (B) and (C), Harvard Business School Teaching
  Note #5-101-009.

  Noe, C., Kmart Corp., 1999, Harvard Business School Case #9-199-017.


EXPERT TESTIMONY

  Report, rebuttal report, deposition testimony, and trial testimony on behalf of respondent in William
  Richard Kruse Individually and as a Trustee for The Vivian Calvert Living Trust and The William Richard
  Kruse Living Trust vs. Synapse Wireless, Inc., Court of Chancery of the State of Delaware, C.A. No.
  12392-VCMR, 2017-19.

  Report, rebuttal report, and trial testimony on behalf of plaintiffs in Morgan Stanley and MS Solar
  Solutions Canada ULC v. Stikeman Elliott LLP, Ontario Superior Court of Justice, CV-12-457683, 2017-
  18.

  Report, rebuttal reports, and deposition testimony on behalf of defendants in City of Ann Arbor
  Employees’ Retirement System, et al. v. Sonoco Products Co., et al., United States District Court, District
  of South Carolina, 4:08-cv-02348-TLW-SVH, 2010-11.




                                                     2
  Deposition and arbitration testimony on behalf of defendant in Federal Insurance Company v. Interdigital
  Communications Corporation and Interdigital Technology Corporation, Ref. #1450000228, 2007.

  Rebuttal report on behalf of plaintiff in Matthew Bender & Company Inc. v. Gould Publications Inc., et al.,
  AAA No. 13 489 Y 02155 05, 2006.

  Affidavit on behalf of individuals from KPMG LLP in CVS Corp. before the United States Securities and
  Exchange Commission, B-02164, 2006.

  Report and hearing testimony on behalf of Loudoun Hospital Center in Combined Review of Competing
  Certificate of Public Need Applications: VA-6859, VA-6860, VA-6861, Commonwealth of Virginia,
  Department of Health, 2003.


AWARDS & HONORS

  MIT Sloan Teacher of the Year 2015-16


MISCELLANEOUS

  Friends of Brookline Rowing, Treasurer 2018-

  Temple Israel of Boston, Treasurer 2009-13, Vice President 2013-15, President 2015-17

  The Two Dollar Bill Documentary film credit http://www.imdb.com/title/tt4083126/?ref_=ttfc_fc_tt, 2015




                                                     3
                                          Appendix B
                                  Documents Relied Upon
Legal Filing
United States Securities And Exchange Commission v. Elon Musk, United States Securities and
Exchange Commission’s Motion and Memorandum of Law in Support of an Order to Show
Cause, February 25, 2019.


News Articles
“SEC Asks Judge To Hold Elon Musk In Contempt For Violating Deal,” Bloomberg, February
25, 2019.
“SEC Asks Manhattan Federal Court to Hold Elon Musk in Contempt,” The Wall Street
Journal, February 25, 2019.
“Tesla is preparing to offer Model 3 leasing to boost demand,” Electrek, February 19, 2019.
“Tesla Replaces Top Lawyer After Two Months in Latest Major Departure,” The Wall Street
Journal, February 20, 2019.


Analyst Reports
CFRA, “Tesla, Inc.,” February 20, 2019.
Cowen, “SEC Asks Judge To Hold Elon Musk In Contempt For Violating Settlement,”
February 26, 2019.
Jefferies, “Estimates and Views Confirmed Post 10-K,” February 20, 2019.
J.P. Morgan, “See Negative Reaction to Further SEC Allegations Against Tesla CEO Elon
Musk — Reiterate UW,” February 26, 2019.
New Constructs, “Stock Option Liabilities Add Risk in Today’s Filing Season Find,” February
21, 2019.
Wedbush, “SEC Asks Court to Hold Musk in Contempt; Uncertainty Will Weigh on Shares,”
February 26, 2019.


Websites and Other Sources
Bloomberg.
“CCMP Quote - NASDAQ Composite Index”, available at
<https://www.bloomberg.com/quote/CCMP:IND>, accessed March 10, 2019
“Extended Hours Trading,” available at <https://www.nasdaq.com/extended-trading/>,
accessed March 7, 2019.
Factiva.
“NASDAQ Trading Schedule,” available at <https://www.nasdaq.com/about/trading-
schedule.aspx>, accessed March 7, 2019.

                                              1
Tesla, Form 8-K filed January 2, 2019.
Tesla, Form 10-K for the fiscal year ended December 31, 2018.
Tesla, “Tesla Fourth Quarter & Full Year 2018 Update,” January 30, 2019.
Thomson One.
Twitter, available at <https://twitter.com/elonmusk/status/1098013283372589056>, accessed
March 10, 2019.
Twitter, available at <https://twitter.com/elonmusk/status/1098080063801585664>, accessed
March 10, 2019.




                                             2
                           Exhibit 1: Tesla Daily Closing Prices and Volumes             Feb 25-26, 2019:
                                      (Sep 1, 2018 ~ Feb 28, 2019)                       SEC Motion
$400                                                                                                        40 M

                                                                                Feb 19-20, 2019:
$380                                                                            Musk Tweets
                                                                                                            35 M

$360
                                                                                                            30 M
$340

                                                                                                            25 M
$320


$300                                                                                                        20 M


$280
                                                                                                            15 M

$260
                                                                                                            10 M
$240

                                                                                                            5M
$220


$200                                                                                                        0M




                                   Tesla Daily Volume     Tesla Closing Price

       Source: Bloomberg
                                                              Exhibit 2: Tesla Price and Volume by Minute
                                                                      (Feb 19, 2019 ~ Feb 20, 2019)
$320                                                                                                                                                                                       350 K
                                                               Mr. Musk tweeted about
                                                                                                                               Feb 20 7:59 AM: $308.81
                                                               Tesla's vehicle production
                                                               on Feb 19 at 7:15 PM.
$315                                                                                                                            The Wall Street Journal
                                                                                                                                reported the departure of                                  300 K
                                                               Feb 19 7:13 PM: $307.10                                          Tesla's General Counsel on
                                                                                                                                Feb 20 at 8:00 AM
$310
                                                                                                                                                                                           250 K

$305
                                                                                                                                                                                           200 K
$300
                                                                                                       Feb 19 7:59 PM: $306.82
                                                                                                                                                               Opening Price on Feb 20     150 K
                                                                                                                                                               ($304.41) is 0.40% lower
$295                                                                                                                                                           than Closing Price on Feb
                                                                                                       Mr. Musk tweeted to
                                                                                                       clarify about Tesla's                                   19 ($305.64).
                                                                                                       vehicle production                                                                  100 K
$290                                                                                                   numbers on Feb 19 at
                                                                                                       11:41 PM.


$285                                                                                                                                                                                       50 K


$280                                                                                                                                                                                       0K




                                               Pre-Market Hours                      After-Market Hours                        Volume                 Share Price

  Notes:
  [A] NASDAQ regular trading hours are from 9:30 am - 4:00 pm. Pre-Market Hours cover 4:00 am - 9:30am. After-Market Hours cover 4:00 pm - 8:00 pm.
  [B] Share Price is calculated as the simple average price of all trades recorded with positive volume within each minute. Volume is the aggregated trade size within each minute.
  [C] All times are in ET.

  Source: Bloomberg
                                                              Exhibit 3: Tesla Price and Volume by Minute
                                                                      (Feb 25, 2019 ~ Feb 26, 2019)
$320                                                                                                                                                                                   350 K
                                                                                            Bloomberg reported at Feb 25 6:10
                                                                                            PM that SEC filed a motion and
                                                                                            requested the court to hold Mr. Musk
$315                                                                                        in contempt.
                                                                                                                                                                                       300 K

$310
                                                                                                                                                                                       250 K

$305
                                                                                                                                                                                       200 K
$300                                                                                        Feb 25 6:09 PM: $298.02


                                                                                                                                                                                       150 K
$295                                                                                                  Feb 25 7:59 PM: $287.87


                                                                                                                                                                                       100 K
$290


$285                                                                                                                                                                                   50 K


$280                                                                                                                                                                                   0K




                                               Pre-Market Hours                      After-Market Hours                       Volume                  Share Price
   Notes:
   [A] NASDAQ regular trading hours are from 9:30 am - 4:00 pm. Pre-Market Hours cover 4:00 am - 9:30am. After-Market Hours cover 4:00 pm - 8:00 pm.
   [B] Share Price is calculated as the simple average price of all trades recorded with positive volume within each minute. Volume is the aggregated trade size within each minute.
   [C] All times are in ET.

   Source: Bloomberg
